The plaintiff, by force of the deed to him from the Hanna estate, acquired (1) the fee of a tract of land adjoining East Main Street on the north and bounded on the west, for a distance not stated in the record, by land reserved by the grantor, and (2) a right of way over and across a portion of the land so reserved, to wit, a strip of land twelve feet in width extending along the whole length of said westerly boundary line. The right of way which the plaintiff thus acquired was one appurtenant to the land acquired in fee, and as such attached to each and every portion of it. So far the parties are agreed. Their disagreement results from their differing constructions of the character and extent of the easement acquired. The plaintiff says that the grant was one of a right of passage to or from any point on the west line of the property conveyed to him, over and along the twelve-foot strip, from or to any other point upon or within the boundary lines of the strip. The defendant, on the other hand, contends that the deed gave to the plaintiff the right to pass and repass to or from any point on his said westerly line, over and along the strip, from or to East Main Street, and nothing more. It is in this matter of the interpretation of the grant of the easement contained in the deed of the Hanna estate that the controlling question in the case is found.
To discover the answer to this question we must look to the deed, the situation of the property, and the surrounding circumstances, with a view to ascertaining the intention of the parties. Goodyear v. Shanahan, 43 Conn. 204, 210;Bartholomew v. Muzzy, 61 id. 387, 393, 23 A. 604. In the absence of anything in the situation, or surrounding circumstances, to indicate an intention contrary to that to be derived from the ordinary import of the language used, taken in its ordinary and natural meaning, the ordinary *Page 579 
import of the language so interpreted will be given to it.Sands v. Lyon, 18 Conn. 18, 27; Holliday v. People, 5 Gilm, (Ill.) 216. In case of doubt, the grant will be taken most strongly against the grantor. Marshall v. Niles,8 Conn. 369, 374; Bushnell v. Proprietors of Ore Bed, 31 id. 150, 157.
The grant in this case was expressed to be one of a right of passway for all purposes across the twelve-foot strip. The language used to describe the scope of the easement is thus seen to have been not only free from limitations, but of the most general and comprehensive character. There was nothing in it to intimate that the way was created for any special purpose, or for the special purpose of providing a means of ingress and egress to or from the plaintiff's land from or to East Main Street. On the contrary, it is quite suggestive of the absence of the latter as the sole purpose of the grant, that the street is not mentioned in connection with it — not even in the description of the strip itself. the natural and ordinary import of the language of the deed is, therefore, that a general right of passage, for whatever purpose and between whatever termini might best suit the convenience of, or be deemed most beneficial to, the plaintiff as the owner of the adjacent land, was intended to be created.
If we turn to the situation of the property and the parties, and the circumstances surrounding the transaction as disclosed by the record, we find scarcely a fact not apparent from the deed and map, and those so disclosed are few indeed. They are, that the land purchased and reserved was located upon East Main Street in the city of New Britain, that after the sale the land upon the east side of the passway was owned by the plaintiff, that upon the west side and the south or inner end by the Hanna estate, and that at the north end was East Main Street, that the south end of the way touched at one corner the corner of a tract of undisclosed ownership, being tract F., in such a manner that access to it might be had from any portion of the plaintiff's frontage upon the passway, by the use of the *Page 580 
way and a corner of the plaintiff's land, that the plaintiff's tract had an ample frontage upon East Main Street and full access thereto from every part of it. Here the story ends, unless a recital in the agreement of April 22d 1905, be accepted as adding the fact that a dwelling-house stood upon tract C. No other information is vouchsafed as to the character, use, or occupation of the surrounding land. From such meagre data it is quite impossible to draw an inference as to the intention of the parties in making the grant of the way, so satisfactory as to justify a conclusion at variance with the ordinary and natural import of the language employed by them.
The defendant's brief states that the land bordering upon the way was unimproved, and upon this situation argues that it cannot reasonably be supposed that it was intended to give a right of way from a point upon the plaintiff's land to any other point upon the limits of the twelve-foot strip, save only East Main Street, because, as it is said, all such journeys would be pointless and purposeless. If it be assumed that the undisclosed facts were as stated, and that for the time being a use of the passway for passage to and from the plaintiff's land from and to the Hanna land could not have been beneficial to the owner of the plaintiff's land, it yet remains that the right to use the way as between the various points on the plaintiff's passway frontage could not be assumed to have been a valueless thing, and, what is of more importance, that there are present even in the meagre facts recited indications that the grant was made more with a view to the future than to the present. Here was city property adjacent to a city street apparently a main thoroughfare. The parties might quite naturally have been looking forward to a time when the plaintiff's ability to subdivide his passway frontage would be a valuable right — when such subdivision of the frontage upon all sides of it might be made and the surrounding land developed and built upon. Under such conditions the value of the passway lay not only in the fact that it would furnish a means of communication between *Page 581 
each of the subdivided tracts and East Main Street, but in the further fact that it furnished all the privileges of a way general upon which the right of passage to and fro in whatever direction and between whatever termini existed. It is scarcely to be believed that the parties were contemplating the creation of a right of way limited in its scope and inadequate for the purposes of a future development such as indicated.
The defendant's brief makes the additional statement that it is obvious that the defendant owned the tract F., and that as a great manufacturing concern it needed opportunity to grow. If this fact is obvious, or was true, the proximity and situation of this great manufacturing establishment bring added emphasis to the suggestions just made, and render it quite certain that the parties, in the exercise of a reasonable foresight, were providing for a right of passage of a comprehensive and not limited character.
The intention to be gathered from the situation and surrounding circumstances must therefore be regarded as one which reinforces rather than detracts from that which is to be inferred from the natural and ordinary import of the language of the grant, and establishes the interpretation to be given to it as that for which the plaintiff contends.
The conveyance to Smith subtracted nothing from the easement as originally created, as the same was appurtenant to the tract B., the ownership of which was retained by the plaintiff. Whatever rights were originally given attached, as is conceded, to each and every portion of the entire tract B. and C. The conveyance of C. could take nothing from B., except as there was in the deed a surrender of some of the rights attaching to B. The deed contains a conveyance of the right of passway as appurtenant to C. The character of the right and the strip of land in which it was given are defined. As it was the same right in its quality as that originally acquired, and in the same piece of land, the language used to define it was naturally and properly the same as that contained in the original *Page 582 
grant and that employed to describe the strip the same in substance. The right as appurtenant to B. remained as ample as before. We do not understand that the defendant controverts this conclusion upon the assumption that the right acquired was what we have found it to have been.
The plaintiff's claim by way of an estoppel arising from the terms of the agreement of April 22d 1905, known to the defendant when it took its title from Smith and the Hanna estate, does not call for consideration.
The defendant's erection of the fence, cutting the plaintiff off from the use of the south portion of the passway, was unlawful, and entitles the plaintiff to a judgment pursuant to the stipulation on file.
The Superior Court is advised to render judgment for the plaintiff in the sum of $1 damages, and for a perpetual injunction as stipulated.
   Costs in this court will be taxed in favor of the plaintiff.
In this opinion the other judges concurred.